Exhibit 99.2 SENIOR HOUSING PROPERTIES TRUST ThirdQuarter 2007 Supplemental Operating and Financial Data Unless otherwise noted, all amounts in this report are unaudited. TABLE OF CONTENTS Page CORPORATE INFORMATION Company Profile 4 Investor Information 5 Research Coverage 6 FINANCIAL INFORMATION Key Financial Data 8 Consolidated Balance Sheet 9 Consolidated Statement of Income 10 Consolidated Statement of Cash Flows 11 Calculation of EBITDA 12 Calculation of Funds from Operations (FFO) 13 Debt Summary 14 Debt Maturity Schedule 15 Leverage Ratios, Coverage Ratios and Public Debt Covenants 16 2007 Investments/Dispositions Information 17 2007 Financing Activities 18 PORTFOLIO INFORMATION Portfolio Summary by Facility Type and Tenant 20 Occupancy by Facility Type and Tenant 21 % Private Pay by Facility Type and Tenant 22 Rent Coverage by Tenant 23 Portfolio Lease Expiration Schedule 24 2 CORPORATE INFORMATION Senior Housing Properties Trust Supplemental Operating and Financial Data September30, 2007 COMPANY PROFILE The Company: Senior Housing Properties Trust, or SNH, is a real estate investment trust, or REIT, which owns independent and assisted living properties, continuing care retirement communities, nursing homes and hospitals located throughout the United States.We are included in a number of stock indices, including the Russell 2000®, the MSCI US REIT Index, FTSE EPRA/NAREIT United States Index and the S&P REIT Composite Index. Management: Senior Housing Properties Trust is managed by Reit Management & Research LLC, or RMR.RMR is a large real estate management company which was founded in 1986 to manage public investments in real estate.As of September 30, 2007, RMR managed one of the largest portfolios of publicly owned real estate in the United States, including over 1,270 properties, with 300 million square feet, located in 46 states, the District of Columbia, Puerto Rico and Ontario, Canada.RMR has approximately 500 employees in its headquarters and regional offices located throughout the Country. In addition to managing SNH, RMR and its affiliates also manage Hospitality Properties Trust (HPT), a publicly traded REIT that owns hotels and travel centers, and HRPT Properties Trust (HRP), a publicly traded REIT that primarily owns office buildings. An affilitate of RMR, RMR Advisors, is also the investment manager of six publicly traded mutual funds (RMR Funds) which principally invest in securities of real estate companies (excluding securities of companies managed by RMR and its affiliates).The public companies managed by RMR and its affiliates had a combined total market capitalization of nearly $16 billion as of September 30, 2007.We believe that being managed by RMR is a competitive advantage for SNH because RMR provides SNH with a depth of management and experience which may be unequaled in the real estate industry.We also believe RMR is able to provide management services to SNH at costs that are lower than SNH would have to pay for similar quality services. Strategy: Our present business plan is to maintain an investment portfolio of independent and assisted living properties, continuing care retirement communities and nursing homes and to acquire additional healthcare related properties primarily for income and secondarily for appreciation potential.Our current growth strategy is generally focused on making acquisitions of geographically diverse, primarily independent and assisted senior living properties where the majority of the residents pay for occupancy and services with their private resources rather than through government programs.We base our acquisition decisions on the historical and projected operating results of the target properties and the financial strength of the proposed tenants and their guarantors, among other considerations.We also sometimes consider investing in properties other than senior living properties.Our present financial strategy is to maintain a conservative capital structure which limits the amount of debt that we issue.We do not have any investments in joint ventures or partnerships.Also, the majority of our debt is fixed rate, and we have no significant debt maturities until 2012. Stock Exchange Listing: New York Stock Exchange Corporate Headquarters: 400 Centre Street Newton, MA 02458 (t) (617) 796-8350 (f) (617) 796-8349 Trading Symbol: Common Shares SNH Senior Unsecured Debt Ratings: Moody's Ba2 Standard & Poor's BB+ Portfolio Data (as of 9/30/07): Total properties 196 Total units / beds 23,981 Percent of rent from private pay properties 84.5% (1) Portfolio Concentration by Facility Type (as of 9/30/07): Number of Number of Carrying Value of Annualized Properties Units/Beds Investment (2) Percent Current Rent Percent Independent Living (IL) (3) 41 11,213 $ 1,019,596 55.2 % $ 98,816 54.4 % Assisted Living (AL) 95 6,535 560,888 30.4 % 54,751 30.1 % Nursing Homes 58 5,869 221,412 12.0 % 17,788 9.8 % Rehabilitation Hospitals 2 364 45,296 2.4 % 10,264 5.7 % Total 196 23,981 $ 1,847,192 100.0 % $ 181,619 100.0 % Operating Statistics by Tenant: Q2 2007 Number of Number of Annualized Rent Percent Tenant Properties Units/Beds Current Rent Coverage (4) Occupancy (4) Private Pay (4) Five Star (Lease No. 1) 114 9,344 $ 50,229 1.34x 89% 54% Five Star (Lease No. 2) 30 7,275 66,068 1.61x 91% 80% Five Star Rehabilitation Hospitals (5) 2 364 10,264 0.67x 60% 31% Sunrise / Marriott (6) 14 4,091 30,815 NA NA NA NewSeasons / IBC (7) 10 873 9,298 1.16x 83% 100% Alterra / Brookdale (8) 18 894 7,827 2.06x 87% 98% 6 Private Companies (combined) 8 1,140 7,118 2.07x 89% 25% Total 196 23,981 $ 181,619 (1) Represents the percentage of SNH's rental income that is derived from properties where the underlying operating revenues are greater than 80% private pay (2) Amounts are before depreciation, but after impairment write downs. (3) Properties where the majority of living units are independent living apartments are classified as independent living communities. (4) All tenant operating data presented are based upon the operating results provided by our tenants for the indicated periods.Rent coverage is calculated as operating cash flow from our tenants’ facility operations, before subordinated charges and capital expenditure reserves, divided by the minimum rent payable to us. We have not independently verified our tenants’ operating data. (5) Occupancy percentage is based on a 342 available beds capacity. (6) Marriott International, Inc., or Marriott, guarantees this lease.Sunrise Senior Living, Inc., or Sunrise, has not filed its Annual Reports on Form 10-K for 2005 and 2006, and Quarterly Reports on Form 10-Q for the three quarters of 2006 and the first two quarters of 2007 with the Securities and Exchange Commission due to accounting issues. Because we do not know what impact the resolution of these accounting issues may have on the reported performance of our properties, we do not report operating data for this tenant. (7) Independence Blue Cross, or IBC, a Pennsylvania health insurer, guarantees this lease. (8) Brookdale Senior Living, Inc., or Brookdale, guarantees this lease. 4 Senior Housing Properties Trust Supplemental Operating and Financial Data September30, 2007 INVESTOR INFORMATION Board of Trustees Barry M. Portnoy Adam D. Portnoy Managing Trustee Managing Trustee Frank J. Bailey Frederick N. Zeytoonjian Independent Trustee Independent Trustee John L. Harrington Independent Trustee Senior Management David J. Hegarty Richard A. Doyle President, Chief Operating Officer and Secretary Treasurer and Chief Financial Officer Contact Information Investor Relations Inquiries Senior Housing Properties Trust 400 Centre Street Newton, MA 02458 (t) (617) 796-8350 (f) (617) 796-8349 (email) info@snhreit.com (website) www.snhreit.com Financial inquiries should be directed to Richard A. Doyle, Treasurer and Chief Financial Officer, at (617) 219-1405 or rdoyle@snhreit.com. Investor and media inquiries should be directed to Timothy A. Bonang, Manager of Investor Relations, at (617) 796-8234 or tbonang@snhreit.com. 5 Senior Housing Properties Trust Supplemental Operating and Financial Data September30, 2007 RESEARCH COVERAGE Equity Research Coverage Cantor Fitzgerald RBC Philip Martin Kevin Ellich (312) 469-7485 (612) 313-1247 Merrill Lynch Stifel, Nicolaus Chris Pike Jerry Doctrow (212) 449-1153 (410) 454-5142 Raymond James UBS Paul Puryear Omotayo Okusanya (727) 573-3800 (212) 713-1864 Debt Research Coverage UBS Steven Valiquette (203) 719-2347 Rating Agencies Moody’s Investor Service Standard and Poor’s Lori Marks George Skoufis (212) 553-1098 (212) 438-2608 SNH is followed by the analysts and its publicly held debt is rated by the rating agencies listed above. Please note that any opinions, estimates or forecasts regarding SNH's performance made by these analysts or agencies do not represent opinions, forecasts or predictions of SNH or its management. SNH does not by its reference above imply its endorsement of or concurrence with any information, conclusions or recommendations provided by any of these analysts or agencies. 6 FINANCIAL INFORMATION Senior Housing Properties Trust Supplemental Operating and Financial Data KEY FINANCIAL DATA (share amounts and dollars in thousands, except per share data) As of and For the Three Months Ended 9/30/2007 6/30/2007 3/31/2007 12/31/2006 9/30/2006 Shares Outstanding: Common shares outstanding (at end of period) 83,689 83,654 83,646 77,613 71,860 Weighted average common shares outstanding - basic and diluted (1) 83,659 83,649 80,815 74,641 71,824 Common Share Data: Price at end of period $ 22.06 $ 20.35 $ 23.90 $ 24.48 $ 21.34 High during period $ 22.85 $ 24.83 $ 26.75 $ 24.60 $ 21.98 Low during period $ 16.22 $ 20.10 $ 21.79 $ 20.50 $ 17.61 Annualized dividends paid per share $ 1.40 $ 1.36 $ 1.36 $ 1.32 $ 1.32 Annualized dividend yield (at end of period) 6.3 % 6.7 % 5.7 % 5.4 % 6.2 % Market Capitalization: Total debt (book value) $ 411,980 $ 412,360 $ 412,742 $ 545,085 $ 642,475 Plus: market value of common shares (at end of period) 1,846,179 1,702,359 1,999,139 1,899,966 1,533,492 Total market capitalization $ 2,258,159 $ 2,114,719 $ 2,411,881 $ 2,445,051 $ 2,175,967 Total debt / total market capitalization 18.2 % 19.5 % 17.1 % 22.3 % 29.5 % Book Capitalization: Total debt $ 411,980 $ 412,360 $ 412,742 $ 545,085 $ 642,475 Plus:total shareholders' equity 1,145,537 1,153,377 1,163,023 1,019,466 894,433 Total book capitalization $ 1,557,517 $ 1,565,737 $ 1,575,765 $ 1,564,551 $ 1,536,908 Total debt / total book capitalization 26.5 % 26.3 % 26.2 % 34.8 % 41.8 % Selected Balance Sheet Data: Total assets $ 1,576,938 $ 1,584,631 $ 1,590,932 $ 1,584,774 $ 1,559,745 Total liabilities $ 431,401 $ 431,254 $ 427,909 $ 565,308 $ 665,312 Gross book value of real estate assets (2) $ 1,847,192 $ 1,831,525 $ 1,824,002 $ 1,814,358 $ 1,767,047 Total debt / gross book value of real estate assets (2) 22.3 % 22.5 % 22.6 % 30.0 % 36.4 % Selected Income Statement Data: Total revenues (3) $ 45,224 $ 44,962 $ 44,752 $ 55,045 $ 42,317 EBITDA (4) $ 43,357 $ 43,174 $ 42,636 $ 47,254 $ 39,492 Income from continuing operations $ 20,613 $ 20,649 $ 17,522 $ 27,558 $ 15,418 Net income $ 20,613 $ 20,649 $ 17,522 $ 27,537 $ 15,418 Funds from operations (FFO) (5) $ 34,134 $ 34,014 $ 30,993 $ 34,985 $ 27,659 Common distributions paid $ 29,291 $ 28,442 $ 28,440 $ 26,388 $ 23,714 Per Share Data: Income from continuing operations $ 0.25 $ 0.25 $ 0.22 $ 0.37 $ 0.21 Net income $ 0.25 $ 0.25 $ 0.22 $ 0.37 $ 0.21 FFO (5) $ 0.41 $ 0.41 $ 0.38 $ 0.47 $ 0.39 Common distributions paid $ 0.35 $ 0.34 $ 0.34 $ 0.33 $ 0.33 FFO payout ratio (5) 85.8 % 83.6 % 88.7 % 70.2 % 84.6 % Coverage Ratios: EBITDA (3) / interest expense 4.7x 4.7x 4.3x 3.9x 3.3x (1) SNH has no outstanding common share equivalents, such as units, convertible debt or stock options. (2) Gross book value of real estate assets is real estate properties, at cost, after impairment write downs. (3) During the fourth quarter of 2006, we recognized $5.7 million of additional rent from HealthSouth Corporation, or HealthSouth, and $5.3 million of percentage rent as income for the year ended December 31, 2006. (4) See page 12 for calculation of EBITDA. (5) See page 13 for calculation of FFO.As a result of a litigation settlement withHealthSouth, HealthSouth paid us additional rent of $5.7 million, or $0.08 per share, which we recognized as rental income in the fourth quarter of 2006. 8 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 CONSOLIDATED BALANCE SHEET (in thousands, except share data) As of September 30, 2007 As of December 31, 2006 (unaudited) ASSETS Real estate properties, at cost: Land $ 198,576 $ 198,887 Buildings and improvements 1,648,616 1,615,471 1,847,192 1,814,358 Less accumulated depreciation 311,627 276,507 1,535,565 1,537,851 Cash and cash equivalents 3,645 5,464 Restricted cash 3,010 2,435 Deferred financing fees, net 6,461 8,173 Other assets 28,257 30,851 Total assets $ 1,576,938 $ 1,584,774 LIABILITIES AND SHAREHOLDERS' EQUITY Unsecured revolving credit facility $ - $ 112,000 Senior unsecured notes due 2012 and 2015, net of discount 321,837 341,673 Secured debt and capital leases 90,143 91,412 Accrued interest 8,156 11,694 Other liabilities 11,265 8,529 Total liabilities 431,401 565,308 Commitments and contingencies Shareholders' equity: Common shares of beneficial interest, $0.01 par value: 86,700,000 shares authorized; 83,688,712 and 77,613,127 shares issued and outstanding, respectively 837 776 Additional paid-in capital 1,367,921 1,214,863 Cumulative net income 397,288 338,504 Cumulative distributions (623,933 ) (540,663 ) Unrealized gain on investments 3,424 5,986 Total shareholders' equity 1,145,537 1,019,466 Total liabilities and shareholders' equity $ 1,576,938 $ 1,584,774 9 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 CONSOLIDATED STATEMENT OF INCOME (in thousands, except per share data) For the Three Months Ended For the Nine Months Ended 9/30/2007 9/30/2006 9/30/2007 9/30/2006 Revenues: Rental income $ 44,653 $ 41,983 $ 133,361 $ 123,727 Interest and other income 571 334 1,577 1,034 Total revenues 45,224 42,317 134,938 124,761 Expenses: Interest 9,223 11,833 28,276 34,751 Depreciation 11,821 10,978 35,120 32,631 General and administrative 3,567 4,088 10,732 10,870 Impairment of assets (1) - - - 1,420 Loss on early extinguishment of debt (2) - - 2,026 6,526 Total expenses 24,611 26,899 76,154 86,198 Net income $ 20,613 $ 15,418 $ 58,784 $ 38,563 Weighted average common shares outstanding 83,659 71,824 82,718 71,818 Basic and diluted earnings per share: Net income $ 0.25 $ 0.21 $ 0.71 $ 0.54 Additional Data: Straight-line rent included in rental income (3) $ 100 $ 140 $ 348 $ 252 Deferred percentage rent (4) $ 1,700 $ 1,263 $ 4,961 $ 4,016 (1) During the nine months ended September 30, 2006, we recognized an impairment of assets charge of $1.4 million related to three properties that were sold during the fourth quarter of 2006. (2) In January 2007, we purchased and retired $20.0 million of our 8 5/8% senior notes due 2012 and paid a premium of $1.8 million and wrote off $276,000 of deferred financing fees and unamortized discount related to these senior notes.In June 2006, we redeemed all of our $28.2 million of 10.125% junior subordinated debentures; loss on early extinguishment of debt includes a $1.3 million write off of unamortized deferred financing fees related to these debentures.In January 2006, we redeemed $52.5 million of our 7 7/8% senior unsecured notes due 2015 and paid a $4.1 million redemption premium and wrote off $1.1 million of deferred financing fees and unamortized discount related to these senior notes. (3) We report rental income on a straight line basis over the terms of the respective leases.Rental income includes non-cash straight line rent adjustments. (4) Our percentage rents are generally calculated on an annual basis. We recognize percentage rental income received during the first, second and third quarters in the fourth quarter when all contingencies related to percentage rents are satisfied.Although recognition of revenue is deferred until the fourth quarter, deferred percentage rent for the first three quarters includes estimated amounts with respect to those periods.The fourth quarter calculation excludes the amounts recognized during the first three quarters. . 10 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) For the Nine Months Ended 9/30/2007 9/30/2006 Cash flows from operating activities: Net income $ 58,784 $ 38,563 Adjustments to reconcile net income to cash provided by operating activities: Depreciation 35,120 32,631 Impairment of assets - 1,420 Loss on early extinguishment of debt 2,026 6,526 Amortization of deferred financing fees and debt discounts 1,601 1,355 Change in assets and liabilities: Restricted cash (575 ) 369 Other assets 31 107 Accrued interest (3,538 ) (4,491 ) Other liabilities 4,185 6,836 Cash provided by operating activities 97,634 83,316 Cash flows used for investing activities: Acquisitions (32,834 ) (78,921 ) Cash used for investing activities, net (32,834 ) (78,921 ) Cash flows from financing activities: Proceeds from issuance of common shares, net 151,670 - Proceeds from borrowings on revolving credit facility 22,000 179,300 Repayments of borrowings on revolving credit facility (134,000 ) (41,000 ) Redemption of senior notes (21,750 ) (56,634 ) Repayment of junior subordinated debentures - (28,241 ) Repayment of other debt (1,269 ) (1,275 ) Distributions to shareholders (83,270 ) (69,660 ) Cash used for financing activities (66,619 ) (17,510 ) Decrease in cash and cash equivalents (1,819 ) (13,115 ) Cash and cash equivalents at beginning of period 5,464 14,642 Cash and cash equivalents at end of period $ 3,645 $ 1,527 Supplemental cash flow information: Interest paid $ 30,213 $ 37,890 Non-cash financing activities: Increase in capital lease assets $ - $ (9,975 ) Non-cash financing activities: Increase in capital lease obligations $ - $ 9,975 Issuance of common shares pursuant to our incentive share award plan $ 1,450 $ 645 Borrowings under revolving credit facility to fund restricted cash for an acquisition $ - $ 19,700 11 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 CALCULATION OF EBITDA (dollars in thousands) For the Three Months Ended For the Nine Months Ended 9/30/2007 9/30/2006 9/30/2007 9/30/2006 Net Income $ 20,613 $ 15,418 $ 58,784 $ 38,563 Plus: interest expense 9,223 11,833 28,276 34,751 depreciation expense 11,821 10,978 35,120 32,631 impairment of assets - - - 1,420 loss on early extinguishmentof debt (1) - - 2,026 6,526 deferred percentage rentadjustment (2) 1,700 1,263 4,961 4,016 EBITDA $ 43,357 $ 39,492 $ 129,167 $ 117,907 (1) In January 2007, we purchased and retired $20.0 million of our 8 5/8% senior notes due 2012 and paid a premium of $1.8 million and wrote off $276,000 of deferred financing fees and unamortized discount related to these senior notes.In June 2006, we redeemed all of our $28.2 million of 10.125% junior subordinated debentures; loss on early extinguishment of debt includes a $1.3 million write off of unamortized deferred financing fees related to these debentures.In January 2006, we redeemed $52.5 million of our 7 7/8% senior unsecured notes due 2015 and paid a $4.1 million redemption premium and wrote off $1.1 million of deferred financing fees and unamortized discount related to these senior notes. (2) Our percentage rents are generally calculated on an annual basis. We recognize percentage rental income received during the first, second and third quarters in the fourth quarter when all contingencies related to percentage rents are satisfied. Although recognition of revenue is deferred until the fourth quarter, our EBITDA calculation for the first three quarters includes estimated amounts of deferred percentage rents with respect to those periods. The fourth quarter calculation excludes the amounts recognized during the first three quarters. We compute EBITDA as shown in the calculation above.Such calculation begins with income from continuing operations or, if such amount is the same as net income, with net income.We consider EBITDA to be an appropriate measure of performance for a REIT, along with net income and cash flow from operating, investing and financing activities. EBITDA does not represent cash generated by operating activities in accordance with generally accepted accounting principals, or GAAP, and should not be considered an alternative to net income or cash flow from operating activities as a measure of financial performance or liquidity. 12 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 CALCULATION OF FUNDS FROM OPERATIONS (FFO) (amounts in thousands, except per share data) For the Three Months Ended For the Nine Months Ended 9/30/2007 9/30/2006 9/30/2007 9/30/2006 Net Income $ 20,613 $ 15,418 $ 58,784 $ 38,563 Plus: depreciation expense 11,821 10,978 35,120 32,631 impairment of assets - - - 1,420 loss on early extinguishment of debt - - 2,026 6,526 deferred percentage rent adjustment (1) 1,700 1,263 4,961 4,016 Less: loss on early extinguishment of debt settled in cash (2) - - (1,750 ) (4,134 ) FFO $ 34,134 $ 27,659 $ 99,141 $ 79,022 Weighted average shares outstanding 83,659 71,824 82,718 71,818 Net Income per share $ 0.25 $ 0.21 $ 0.71 $ 0.54 FFO per share $ 0.41 $ 0.39 $ 1.20 $ 1.10 Supplemental data: Straight-line rent included in rental income (3) $ 100 $ 140 $ 348 $ 252 Amortization of deferred financing fees and debt discounts $ 523 $ 446 $ 1,605 $ 1,355 (1) Our percentage rents are generally calculated on an annual basis. We recognize percentage rental income received during the first, second and third quarters in the fourth quarter when all contingencies related to percentage rents are satisfied. Although recognition of revenue is deferred until the fourth quarter, our FFO calculation for the first three quarters includes estimated amounts of deferred percentage rents with respect to those periods. The fourth quarter calculation of FFO excludes the amounts recognized during the first three quarters. (2) FFO for the nine months ended September 30, 2007 includes a $1.8 million premium paid in cash related to the purchase and retirement of $20 million of our 8 5/8% senior notes due 2012. FFO for the nine months ended September 30, 2006, includes a $4.1 million premium paid in cash for our redemption of $52.5 million of our 7 7/8% senior notes due 2015. (3) We report rental income on a straight line basis over the terms of the respective leases. Rental income includes non-cash straight line rent adjustments. We compute FFO as shown in the calculation above. This calculation begins with income from continuing operations or, if that amount is the same as net income, with net income. Our calculation of FFO differs from the National Association of Real Estate Investment Trusts, or NAREIT, definition of FFO because we include deferred percentage rent as discussed in Note 1 above, and exclude loss on early extinguishment of debt not settled in cash. We consider FFO to be an appropriate measure of performance for a REIT along with net income and cash flow from operating, investing and financing activities. We believe that FFO provides useful information to investors because by excluding the effects of certain historical costs, such as depreciation expense and gain or loss on sale of properties, FFO can facilitate a comparison of our current operating performance with our past operating performance and of operating performances among REITs. FFO does not represent cash generated by operating activities in accordance with GAAP and should not be considered an alternative to net income or cash flow from operating activities as a measure of financial performance or liquidity. FFO is one important factor considered by our board of trustees in determining the amount of distributions to shareholders. Other important factors include, but are not limited to, requirements to maintain our status as a REIT, limitations in our revolving credit facility and public debt covenants, the availability of debt and equity capital to us and our expectation of our future performance. 13 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 DEBT SUMMARY (dollars in thousands) Coupon Interest Principal Maturity Due at Years to Rate Rate Balance Date Maturity Maturity Secured Fixed Rate Debt: Secured Floating Rate Debt: None Tax exempt bonds - secured by 1 property 5.875 % 5.875 % $ 14,700 12/1/27 $ 14,700 20.2 Mortgage - secured by 16 properties (1) 6.970 % 6.330 % 35,120 6/2/12 30,069 4.7 Mortgage - secured by 4 properties (1) 6.110 % 6.420 % 12,039 11/30/13 10,218 6.2 Mortgage - secured by 1 properties (1) 7.150 % 6.440 % 12,689 6/30/08 11,877 0.8 Capital leases - 2 properties 7.700 % 7.700 % 15,595 4/30/26 - 18.6 Total / weighted average secured fixed rate debt 6.828 % 6.520 % $ 90,143 $ 66,864 9.3 Total / weighted average secured debt 6.828 % 6.520 % $ 90,143 $ 66,864 9.3 Unsecured Debt: Unsecured Floating Rate Debt: Revolving credit facility (LIBOR + 80 b.p.) 5.92 % 5.92 % $ - 12/31/10 $ - 3.3 Unsecured Fixed Rate Debt: Senior notes due 2012 8.625 % 8.625 % $ 225,000 1/15/12 $ 225,000 4.3 Senior notes due 2015 7.875 % 7.875 % 97,500 4/15/15 97,500 7.5 Total / weighted average unsecured fixed rate debt 8.398 % 8.398 % $ 322,500 $ 322,500 5.3 Total / weighted average unsecured debt 8.398 % 8.398 % $ 322,500 $ 322,500 5.3 Total / weighted average debt 8.055 % 7.985 % $ 412,643 $ 389,364 6.1 Summary Debt: Total / weighted average secured debt fixed rate debt 6.828 % 6.520 % $ 90,143 $ 66,864 9.3 Total / weighted average unsecured floating rate debt 5.920 % 5.920 % - - 3.3 Total / weighted average unsecured fixed rate debt 8.398 % 8.398 % 322,500 322,500 5.3 Total / weighted average debt 8.055 % 7.988 % $ 412,643 $ 389,364 6.1 (1) Includes the effect of mark to market accounting for certain assumed mortgages. 14 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 DEBT MATURITY SCHEDULE (dollars in thousands) Scheduled Principal Payments During Period Secured Fixed Rate Unsecured Unsecured Debt and Floating Fixed Year Capital Leases Rate Debt Rate Debt Total 2007 $ 749 $ - $ - $ 749 2008 13,595 - - 13,595 2009 1,605 - - 1,605 2010 1,714 - - 1,714 2011 1,829 - - 1,829 2012 31,418 - 225,000 256,418 2013 11,016 - - 11,016 2014 544 - - 544 2015 614 - 97,500 98,114 2016 and thereafter 27,059 - - 27,059 $ 90,143 $ - $ 322,500 $ 412,643 15 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 LEVERAGE RATIOS, COVERAGE RATIOS AND PUBLIC DEBT COVENANTS As Of And For The Three Months Ended 9/30/2007 6/30/2007 3/31/2007 12/31/2006 9/30/2006 Leverage Ratios: Total debt / total assets 26.1% 26.0% 25.9% 34.4% 41.2% Total debt / gross book value of real estate assets (1) 22.3% 22.5% 22.6% 30.0% 36.4% Total debt / total market capitalization 18.2% 19.5% 17.1% 22.3% 29.5% Total debt / total book capitalization 26.5% 26.3% 26.2% 34.8% 41.8% Secured debt / total assets 5.7% 5.7% 5.7% 5.8% 5.1% Variable rate debt / total debt 0.0% 0.0% 0.0% 20.5% 34.6% Coverage Ratios: EBITDA (2)(3) / interest expense 4.7x 4.7x 4.3x 3.4x 3.3x Public Debt Covenants (3) (4): Total debt / adjusted total assets - allowable maximum 60.0% 21.7% 21.8% 22.5% 29.4% 35.4% Secured debt / adjusted total assets - allowable maximum 40.0% 4.8% 4.8% 4.8% 4.9% 4.3% Consolidated income available for debt service / debt service - required minimum 2.00x 4.98x 5.01x 6.06x 4.00x 3.47x Total unencumbered assets to unsecured debt - required minimum 1.50x 5.32x 5.31x 5.74x 3.75x 2.97x (1) Gross book value of real estate assets is real estate properties, at cost, less impairment write downs. (2) See page 12 for the calculation of EBITDA. (3) The quarter ended December 31, 2006 includes $5.7 million of additional rental income related to our settlement of litigation with HealthSouth. (4) Adjusted total assets and unencumbered assets include original cost of real estate assets less impairment write downs and exclude depreciation and amortization, accounts receivable and intangible assets. Consolidated income available for debt service is earnings from operations excluding interest expense, depreciation and amortization, taxes, gains and losses on sales of property and amortization of deferred charges. 16 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 2007 INVESTMENTS/DISPOSITIONS INFORMATION (dollars in thousands) Acquisitions:(1) Purchase Date Number of Purchase Price Acquired Tenant Type of Property Properties Units Price Per Unit There were no acquisitions during the nine months ended September 30, 2007. Dispositions: Date Number of Book Gain (Loss) Sold Location Type of Property Properties Sale Price NBV on Sale There were no dispositions during the nine months ended September 30, 2007. (1) During the three and nine months ended September 30, 2007, as permitted by our leases with Five Star Quality Care, Inc., or Five Star, we purchased from Five Star, at cost, $15,966 and $33,077, respectively, of improvements made to our properties leased by Five Star, and, as a result, the annual rent payable to us by Five Star increased by approximately $1.5 million and $3.2 million, respectively. 17 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 2007 FINANCING ACTIVITIES (share amounts and dollars in thousands) For the Three Months Ended 9/30/2007 6/30/2007 3/31/2007 Debt Transactions: New debt raised $ - $ - $ - New debt assumed as part of acquisitions - - - Total new debt - - - Debt retired - - - Net debt $ - $ - $ - Equity Transactions: New common shares issued $ - $ - $ 6,000 New common equity raised, net - - 151,670 Revolving Credit Facility Transactions: Balance oustanding at beginning of period $ - $ - $ 112,000 Drawings during period - - 22,000 Repayments during period - - (134,000 ) Balance oustanding at end of period $ - $ - $ - Balance available for drawing $ 550,000 $ 550,000 $ 550,000 18 PORTFOLIO INFORMATION Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 PORTFOLIO SUMMARY BY FACILITY TYPE AND TENANT (dollars in thousands) Number of Number of Carrying Value of Investment Annualized Properties Units/Beds Investment (1) Percent per unit Current Rent Percent Facility Type: Independent Living (IL) (2) 41 11,213 $ 1,019,596 55.2% $ 90.9 $ 98,816 54.4% Assisted Living (AL) 95 6,535 560,888 30.4% 85.8 54,751 30.1% Nursing Homes 58 5,869 221,412 12.0% 37.7 17,788 9.8% Rehabilitation Hospitals 2 364 45,296 2.4% 124.4 10,264 5.7% Total 196 23,981 $ 1,847,192 100.0% $ 77.0 $ 181,619 100.0% Tenant: Five Star (Lease No. 1) 114 9,344 $ 616,655 33.4% $ 66.0 $ 50,229 27.7% Five Star (Lease No. 2) 30 7,275 662,219 35.9% 91.0 66,068 36.4% Five Star Rehabilitation Hospitals 2 364 45,296 2.4% 124.4 10,264 5.7% Sunrise / Marriott (3) 14 4,091 325,165 17.6% 79.5 30,815 17.0% NewSeasons / IBC (4) 10 873 87,641 4.7% 100.4 9,298 5.1% Alterra / Brookdale (5) 18 894 61,122 3.3% 68.4 7,827 4.3% 6 Private Companies (combined) 8 1,140 49,094 2.7% 43.1 7,118 3.8% Total 196 23,981 $ 1,847,192 100.0% $ 77.0 $ 181,619 100.0% (1) Amounts are before depreciation, but after impairment write downs. (2) Properties where the majority of units are independent living apartments are classified as independent living communities. (3) Marriott guarantees this lease. (4) IBC guarantees this lease. (5) Brookdale guarantees this lease. 20 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 OCCUPANCY BY FACILITY TYPE AND TENANT For the Three Months Ended 6/30/2007 3/31/2007 12/31/2006 9/30/2006 6/30/2006 Facility Type: Independent Living (IL) (1) 90 % 91 % 91 % 93 % 92 % Assisted Living (AL) (1) 89 % 88 % 88 % 91 % 89 % Nursing Homes 89 % 89 % 89 % 88 % 89 % Rehabilitation Hospitals (2) 60 % 61 % 60 % NA NA Tenant: Five Star (Lease No. 1) (3) 89 % 88 % 88 % 88 % 89 % Five Star (Lease No. 2) (1) 91 % 92 % 92 % 92 % 93 % Five Star Rehabilitation Hospitals (2) 60 % 61 % 60 % NA NA Sunrise / Marriott (4) NA NA NA NA NA NewSeasons / IBC 83 % 83 % 84 % 85 % 85 % Alterra / Brookdale 87 % 87 % 88 % 89 % 86 % 6 Private Companies (combined) 89 % 88 % 89 % 89 % 90 % (1) Includes operating data provided by Sunrise that may not be accurate due to accounting issues at Sunrise.See footnote (4) below.However, the data provided by Sunrise does not materially affect the cumulative occupancy percentages for these two facility type leases. (2) On October 1, 2006, Five Star assumed the operations of these rehabilitation hospitals. These hospitals were formerly operated by HealthSouth.Because we do not have reliable information about the operations for the hospitals by HealthSouth, we do not report operating data for these hospitals before October 1, 2006.The occupancy percentage is based on a 342 available beds capacity. (3) Includes data for periods prior to our ownership of certain properties included in this lease. (4) Sunrise has not filed its Annual Reports on Form 10-K for 2005 and 2006, and Quarterly Reports on Form 10-Q for the three quarters of 2006 and the first two quarters of 2007 with the Securities and Exchange Comission due to accounting issues.Because we do not know what impact the resolution of these accounting issues may have on the reported performance of our properties, we do not report operating data for this tenant. All tenant operating data presented are based upon the operating results provided by our tenants for the indicated quarterly periods.We have not independently verified our tenants’ operating data. 21 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 % PRIVATE PAY BY FACILITY TYPE AND TENANT For the Three Months Ended 6/30/2007 3/31/2007 12/31/2006 9/30/2006 6/30/2006 Facility Type: Independent Living (IL) (1) 81 % 82 % 81 % 81 % 83 % Assisted Living (AL) (1) 96 % 95 % 95 % 95 % 94 % Nursing Homes 29 % 29 % 28 % 28 % 28 % Rehabilitation Hospitals (2) 31 % 32 % 28 % NA NA Tenant: Five Star (Lease No. 1)(3) 54 % 54 % 53 % 51 % 50 % Five Star (Lease No. 2) (1) 80 % 80 % 80 % 80 % 81 % Five Star Rehabilitation Hospitals (2) 31 % 32 % 28 % NA NA Sunrise / Marriott (4) NA NA NA NA NA NewSeasons / IBC 100 % 100 % 100 % 100 % 100 % Alterra / Brookdale 98 % 98 % 98 % 98 % 98 % 6 Private Companies (combined) 25 % 25 % 26 % 26 % 26 % (1) Includes operating data provided by Sunrise that may not be accurate due to accounting issues at Sunrise.See footnote (4) below.However, the data provided by Sunrise does not materially affect the cumulative private pay percentages for these two facility type leases. (2) On October 1, 2006, Five Star assumed the operations of these rehabilitation hospitals. These hospitals were formerly operated by HealthSouth.Because we do not have reliable information about the operations for the hospitals by HealthSouth, we do not report operating data for these hospitals before October 1, 2006. (3) Includes data for periods prior to our ownership of certain properties included in this lease. (4) Sunrise has not filed its Annual Reports on Form 10-K for 2005 and 2006, and Quarterly Reports on Form 10-Q for the three quarters of 2006 and the first two quarters of 2007 with the Securities and Exchange Comission due to accounting issues.Because we do not know what impact the resolution of these accounting issues may have on the reported performance of our properties, we do not report operating data for this tenant. All tenant operating data presented are based upon the operating results provided by our tenants for the indicated quarterly periods.We have not independently verified our tenants’ operating data. 22 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 RENT COVERAGE For the Three Months Ended Tenant 6/30/2007 3/31/2007 12/31/2006 9/30/2006 6/30/2006 Five Star (Lease No. 1) (1) 1.34x 1.29x 1.46x 1.53x 1.45x Five Star (Lease No. 2) (1) (2) 1.61x 1.45x 1.58x 1.50x 1.50x Five Star Rehabilitation Hospitals (3) 0.67x 0.98x 1.52x NA NA Sunrise / Marriott (4) NA NA NA NA NA NewSeasons / IBC 1.16x 1.06x 0.66x 1.14x 1.21x Alterra / Brookdale 2.06x 2.03x 2.01x 2.21x 1.97x 6 Private companies (combined) 2.07x 1.72x 1.98x 1.96x 2.00x (1) Includes data for periods prior to our ownership of certain properties included in this lease. (2) Historically, some of these properties were managed by Sunrise until November 30, 2006. The rent coverage presented for this lease has been adjusted to exclude management fees paid to Sunrise during the periods presented.Some of the data provided by Sunrise may not be accurate.See footnote (4) below.We believe, however, that the data provided by Sunrise does not materially affect the amounts presented. (3) On October 1, 2006, Five Star assumed the operations of these rehabilitation hospitals. These hospitals were formerly operated by HealthSouth.Because we do not have reliable information about the operations for the hospitals by HealthSouth, we do not report operating data for these hospitals before October 1, 2006. (4) Sunrise has not filed its Annual Reports on Form 10-K for 2005 and 2006, and Quarterly Reports on Form 10-Q for the three quarters of 2006 and the first two quarters of 2007 with the Securities and Exchange Comission due to accounting issues.Because we do not know what impact the resolution of these accounting issues may have on the reported performance of our properties, we do not report operating data for this tenant. All tenant operating data presented are based upon the operating results provided by our tenants for the indicated periods. Rent coverage is calculated as operating cash flow from our tenants’ facility operations, before subordinated charges and capital expenditure reserves, if any, divided by rent payable to us. We have not independently verified our tenants’ operating data. 23 Senior Housing Properties Trust Supplemental Operating and Financial Data September 30, 2007 PORTFOLIO LEASE EXPIRATION SCHEDULE (dollars in thousands) Annualized Current Rent % of Annualized Current Rent Cumulative % of Annualized Current Rent 2007 $ - - 0.0 % 2008 - - 0.0 % 2009 - - 0.0 % 2010 1,091 0.6 % 0.6 % 2011 - - 0.6 % 2012 - - 0.6 % 2013 30,815 17.0 % 17.6 % 2014 - - 17.6 % 2015 2,243 1.2 % 18.8 % 2016 and thereafter 147,470 81.2 % 100.0 % Total $ 181,619 100.0 % Weighted average remaining lease term (in years) 10.8 24
